             Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
IVAN ROMERO, JAIRO FORD, RAFAEL AMPARO :
and MARLON REYES, on behalf of themselves and :
all others similarly situated,                                          :
                                                                        :   COMPLAINT
                                             Plaintiffs,                :
                                                                        :   CLASS AND
                       -against-                                        :   COLLECTIVE ACTION
                                                                        :
AA JEDSON COMPANY LLC, JEDSON COMPANY :
LLC, and MICHAEL BORDES,                                                :
                                                                        :
                                             Defendants.                :
------------------------------------------------------------------------X

        Plaintiffs Ivan Romero, Jairo Ford, Rafael Amparo, and Marlon Reyes (collectively,

“Plaintiffs”), individually and on behalf of all others similarly situated, by their attorneys

Pechman Law Group PLLC, complaining of defendants AA Jedson Company LLC,

Jedson Company LLC, (together with AA Jedson Company LLC, referred to as “Jedson”)

and Michael Bordes (collectively, “Defendants”), allege:

                                      NATURE OF THE ACTION

        1.       Plaintiffs, former carpenters and general construction workers at Jedson,

regularly worked over forty hours per workweek but were paid the same hourly rate for

all hours worked per week, including those over forty. In addition to denying Plaintiffs

overtime wages, Defendants failed to furnish Plaintiffs with wage notices and with

compliant wage statements at the end of every pay period.

        2.       Plaintiffs bring this action on behalf of themselves and all similarly situated

current and former non-exempt construction workers who elect to opt-in to this action

pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., and specifically, the collective action

provision of 29 U.S.C. § 216(b), to remedy violations of the overtime requirements of the

FLSA by Defendants that have deprived Plaintiffs and other similarly situated employees
            Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 2 of 18



of their lawfully earned wages.

       3.       Plaintiffs also bring this action on behalf of themselves and all similarly

situated current and former non-exempt construction workers who work or have worked in

New York pursuant to Federal Rule of Civil Procedure 23 to remedy violations of the NYLL,

Article 6, §§ 190 et seq., and Article 19, §§ 650 et seq., and the supporting New York State

Department of Labor Regulations.

                                      JURISDICTION

       4.       This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C.

§ 216(b) and 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over Plaintiffs’

claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                           VENUE

       5.       Venue is proper in the Southern District of New York under 28 U.S.C. §

1391, because many of the events giving rise to Plaintiffs’ claims arose at Jedson work

sites located in this district, where Jedson also maintains an office.

                                          PARTIES

PLAINTIFFS

Ivan Romero

       6.       Ivan Romero (“Romero”) is a resident of the Bronx, New York.

       7.       Romero was employed by Defendants as a carpenter from approximately

January 2017 to June 2018 and from approximately December 2019 to September 4, 2020.

Jairo Ford

       8.       Jairo Ford (“Ford”) is a resident of the Bronx, New York.

       9.       Ford was employed by Defendants as a carpenter from 2017 through

January 2020 and again in September 2020.



                                             -2-
         Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 3 of 18



Rafael Amparo

        10.   Rafael Amparo (“Amparo”) is a resident of the Bronx, New York.

        11.   Amparo was employed by Defendants as a carpenter from in or around

2016 to 2017, for six months in 2018, and from approximately January 2020 to August

2020.

Marlon Reyes

        12.   Marlon Reyes (“Reyes”) is a resident of the Bronx, New York.

        13.   Reyes was employed by Defendants as a carpenter in 2016, approximately

February 2018 to July 2018, and again from approximately March 2020 to September

2020.

DEFENDANTS

        14.   AA Jedson Company LLC and Jedson Company LLC (collectively,

“Jedson”) are    New York Corporations that own and operate Jedson, a “general

development and design build firm … with over 40 years experience in construction

management.” See https://www.aajedsoncompanyllc.com/about.html

        15.   According to Plaintiffs’ paychecks, Jedson’s principal executive office is

located at 7 Rye Ridge Plaza, Suite 149, Rye Brook, New York 10573.

        16.   Jedson Company LLC is the entity that appears on Plaintiffs’ paychecks.

        17.   Jedson is an “enterprise engaged in interstate commerce” within the

meaning of the FLSA.

        18.   At all relevant times, Jedson has maintained control, oversight, and

direction over Plaintiffs and similarly situated employees, including timekeeping, payroll

and other employment practices that applied to them.




                                           -3-
             Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 4 of 18



        19.      Jedson has employees engaged in interstate commerce or in the production

of goods for interstate commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for interstate commerce by any person.

        20.      Jedson applies the same employment policies, practices, and procedures to

all non-exempt workers, including policies, practices, and procedures with respect to the

payment of overtime compensation and the making of unlawful deductions.

In the three years preceding the filing of this Complaint, Jedson’s annual gross volume

of sales exceeded $500,000.

Michael Bordes

        21.      Michael Bordes (“Bordes”) owns and/or operates Jedson.

        22.      Bordes has and exercises power over personnel decisions at Jedson,

including the hiring and firing of employees, the setting of their wages, and otherwise

controlling the terms and conditions of their employment.

        23.      Bordes is actively involved in managing the day-to-day operations of

Jedson. The Jedson company website describes Bordes as “the person you will speak to at

AA Jedson Company LLC and [Bordes’s] name is stamped on every page of every job, from

start   to    finish.”   https://www.aajedsoncompanyllc.com/about.html       (last   visited

December 15, 2020).

        24.      Bordes is the Chief Executive Officer at AA Jedson Company.

https://www.linkedin.com/in/michaelbordes (last visited December 15, 2020).

        25.      Bordes      is   the    President     of      AA   Jedson      Company.

https://www.aajedsoncompanyllc.com/about.html (last visited December 15, 2020).

        26.      Bordes signed Plaintiffs’ weekly paychecks.

        27.      Bordes exercised sufficient control over the operations of Jedson to be

considered Plaintiffs’ employer under the FLSA and NYLL.
                                             -4-
         Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 5 of 18



                         COLLECTIVE ACTION ALLEGATIONS

       28.    Plaintiffs bring the First Cause of Action, an FLSA claim, on behalf of

themselves and all similarly situated persons who work or have worked as construction

workers at Jedson and who elect to opt-in to this action (the “FLSA Collective”).

       29.    Defendants are liable under the FLSA for, inter alia, failing to properly

compensate Plaintiffs and the FLSA Collective.

       30.    Consistent with Defendants’ policy and pattern or practice, Plaintiffs and

the FLSA Collective were not paid premium overtime compensation for all hours worked

beyond forty per workweek.

       31.    All of the work that Plaintiffs and the FLSA Collective have performed has

been assigned by Defendants, and/or Defendants have been aware of all of the work that

Plaintiffs and the FLSA Collective have performed.

       32.    As part of their regular business practice, Defendants have intentionally,

willfully, and repeatedly engaged in a pattern, practice, and/or policy of violating the

FLSA with respect to Plaintiffs and the FLSA Collective. This policy and pattern or practice

includes, but is not limited to, willfully failing to pay their employees, including Plaintiffs

and the FLSA Collective, premium overtime wages for all hours worked in excess of forty

hours per workweek.

       33.    Defendants are aware or should have been aware that federal law required

them to pay Plaintiffs and the FLSA Collective overtime premiums for all hours worked

in excess of forty per workweek.

       34.    There are over fifty similarly situated current and former construction

workers who have been denied overtime pay in violation of the FLSA who would benefit

from the issuance of a court-supervised notice of this lawsuit and the opportunity to join

it. This notice should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).
                                             -5-
           Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 6 of 18



                             CLASS ACTION ALLEGATIONS

         35.   Plaintiffs bring the Second, Third, Fourth, and Fifth Causes of Action, NYLL

claims, under Rule 23 of the Federal Rules of Civil Procedure, on behalf of themselves

and a class of persons consisting of:

               All persons who work or have worked as non-exempt
               construction workers at Jedson as of six years from the filing of
               this Complaint through the date of final judgment in this matter
               (the “Rule 23 Class”).

         36.   The Rule 23 Class members are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court.

         37.   There are more than fifty Rule 23 Class members.

         38.   Plaintiffs’ claims are typical of those claims that could be alleged by any

Rule 23 Class member, and the relief sought is typical of the relief which would be sought

by each Rule 23 Class member in separate actions.

         39.   Plaintiffs and the Rule 23 Class have all been injured in that they have been

uncompensated or under-compensated due to Defendants’ common policies, practices,

and patterns of conduct. Defendants’ corporate-wide policies and practices affected all

Rule 23 Class members similarly, and Defendants benefited from the same type of unfair

and/or wrongful acts as to each of the Rule 23 Class.

         40.   Plaintiffs are able to fairly and adequately protect the interests of the Rule

23 Class and have no interests antagonistic to the Rule 23 Class.

         41.   Plaintiffs are represented by attorneys who are experienced and competent

in both class action litigation and employment litigation, and have previously

represented many plaintiffs and classes in wage and hour cases.




                                             -6-
         Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 7 of 18



       42.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy—particularly in the context of wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a

lawsuit against corporate defendants.

       43.    Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of efforts and expense that numerous

individual actions engender. Because the losses, injuries, and damages suffered by each

of the individual Rule 23 Class members are small in the sense pertinent to a class action

analysis, the expenses and burden of individual litigation would make it extremely

difficult or impossible for the individual Rule 23 Class members to redress the wrongs

done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result

in a great expenditure of Court and public resources; however, treating the claims as a

class action would result in a significant savings of these costs.

       44.    The prosecution of separate actions by individual Rule 23 Class members

would create a risk of inconsistent and/or varying adjudications with respect to the

individual Rule 23 Class members, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of the Rule 23 Class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues

in this action can be decided by means of common, class-wide proof. In addition, if

appropriate, the Court can, and is empowered to, fashion methods to efficiently manage

this action as a class action.




                                            -7-
           Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 8 of 18



         45.      Common questions of law and fact exist as to the Rule 23 Class that

predominate over any questions only affecting Plaintiffs and the Rule 23 Class members

individually and include, but are not limited to, the following:

               (a) whether Defendants correctly compensated Plaintiffs and the Rule 23 Class
                   for hours worked in excess of forty per workweek;

               (b) whether Defendants made unlawful deductions against Plaintiffs’ and the
                   Rule 23 Class’s wages, in violation of the NYLL;

               (c) whether Defendants failed to furnish Plaintiffs and the Rule 23 Class with
                   proper annual wage notices, as required by the NYLL;

               (d) whether Defendants failed to furnish Plaintiffs and the Rule 23 Class with
                   accurate wage statements, as required by the NYLL;

               (e) whether Defendants’ policy of failing to pay workers was instituted
                   willfully or with reckless disregard of the law; and

               (f) the nature and extent of class-wide injury and the measure of damages for
                   those injuries.

                           PLAINTIFFS’ FACTUAL ALLEGATIONS
Ivan Romero

         46.      Throughout his employment, Defendants paid Romero at a straight time

rate of $25.00 an hour for all hours worked, including hours over forty per workweek.

         47.      Unless he missed time for vacation, sick days, and/or holidays, Romero

regularly worked five or six days per week, between approximately eight and twelve

hours per day, averaging approximately forty to seventy-two hours per workweek.

         48.      For example, during the week of January 6, 2020, Romero worked sixty-

four and a half hours at a construction site for SLT Tread Gym located at 88 Madison

Avenue, New York, New York.

         49.      Also, during the week of February 3, 2020, Romero worked fifty and a half

hours.




                                               -8-
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 9 of 18



      50.    Defendants deducted the cost of tools from Romero’s wages in September

2020. These deductions required by Defendants were not permitted as deductions from

wages under the NYLL.

      51.    Defendants occasionally adjusted Romero’s hours worked and paid him

for less than his hours worked.

      52.    For example, during the workweek starting July 27, 2020, Romero logged

sixty hours and thirty minutes on the time-keeping application used by Jedson to keep

track of employees’ hours, however, he was only paid for fifty-eight hours that

workweek.

      53.    Similarly, during the workweek starting July 20, 2020, Romero logged

fifty-nine hours, but was only paid for fifty-seven hours and thirty minutes.

      54.    Defendants failed to compensate Romero at time and one-half his regular

hourly rate for all hours worked beyond forty per workweek, as required by the FLSA

and NYLL.

      55.    Defendants failed to furnish Romero with a wage notice upon hire and

whenever his pay rate changed, as required by the NYLL.

      56.    Defendants failed to furnish Romero with accurate statements of wages,

hours worked, rates paid, and gross wages, as required by the NYLL.

      Jairo Ford

      57.    Throughout his employment, Defendants paid Ford at a straight time rate

of $15.00 or $17.00 an hour for all hours worked, including hours over forty per

workweek.

      58.    Unless he missed time for vacation, sick days, and/or holidays, Ford

regularly worked five or six days per week, between approximately eight and twelve

hours per day for approximately forty to seventy-two hours per workweek.
                                           -9-
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 10 of 18



      59.    For example, in or around November and December 2019, Ford worked

six days per week, from 7:00 a.m. to 4:00 p.m. or 5:00 p.m., with a forty-five minute

daily break, for between approximately forty-nine hours and thirty minutes and fifty-

five hours and thirty minutes.

      60.    Defendants deducted the cost of tools from Ford’s wages in September

2020. These deductions required by Defendants were not permitted as deductions from

wages under the NYLL.

      61.    Defendants failed to compensate Ford at time and one-half his regular

hourly rate for all hours worked beyond forty per workweek, as required by the FLSA

and NYLL.

      62.    Defendants failed to furnish Ford with a wage notice upon hire and

whenever his pay rate changed, as required by the NYLL.

      63.    Defendants failed to furnish Ford with accurate statements of wages, hours

worked, rates paid, and gross wages, as required by the NYLL.

      Rafael Amparo

      64.    Throughout his employment, Defendants paid Amparo at a straight time

rate of $15.00 an hour for all hours worked, including hours over forty per workweek.

      65.    Unless he missed time for vacation, sick days, and/or holidays, Amparo

regularly worked five or six days per week, between approximately eight and twelve

hours per day, averaging approximately forty to seventy-two hours per workweek.

      66.    For the workweek of August 2, 2020, Amparo worked 69.6 hours and was

paid $1,044.00 in gross wages.

      67.    For the workweek of April 19, 2020, Amparo worked 51.9 hours and was

paid $778.50 in gross wages.



                                          - 10 -
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 11 of 18



      68.    Defendants failed to compensate Amparo at time and one-half his regular

hourly rate for all hours worked beyond forty per workweek, as required by the FLSA

and NYLL.

      69.    Defendants failed to furnish Amparo with a wage notice upon hire and

whenever his pay rate changed, as required by the NYLL.

      70.    Defendants failed to furnish Amparo with accurate statements of wages,

hours worked, rates paid, and gross wages, as required by the NYLL.

      Marlon Reyes

      71.    Throughout his employment, Defendants paid Reyes at a straight time

rate of $20.00 or $25.00 an hour for all hours worked, including hours over forty per

workweek.

      72.    Unless he missed time for vacation, sick days, and/or holidays, Reyes

regularly worked five or six days per week, between approximately eight and twelve

hours per day for approximately forty to seventy-two hours per workweek.

      73.    For the workweek of February 18, 2018, Defendants paid Reyes for 69.5

hours of work at a rate of $20.00 per hour, or $1,390.00 in gross wages.

      74.    For the workweek of April 15, 2018, Defendants paid Reyes for 59 hours of

work at a rate of $20.00 per hour, or $1,180.00 in gross wages.

      75.    Defendants failed to compensate Reyes at time and one-half his regular

hourly rate for all hours worked beyond forty per workweek, as required by the FLSA

and NYLL.

      76.    Defendants failed to furnish Reyes with a wage notice upon hire and

whenever his pay rate changed, as required by the NYLL.

      77.    Defendants failed to furnish Reyes with accurate statements of wages,

hours worked, rates paid, and gross wages, as required by the NYLL.
                                          - 11 -
         Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 12 of 18



                              FIRST CAUSE OF ACTION
                      Fair Labor Standards Act – Overtime Wages
                (Brought on behalf of Plaintiffs and the FLSA Collective)

       78.     Plaintiffs repeat and incorporate by reference all allegations in the

preceding paragraphs.

       79.     At all times relevant, Plaintiffs and the FLSA Collective have been

employed by an entity engaged in commerce and/or the production or sale of goods for

commerce within the meaning of 29 U.S.C. § 201 et seq., and/or they have been engaged in

commerce and/or the production or sale of goods for commerce within the meaning of

29 U.S.C. § 201 et seq.

       80.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. § 201 et seq.,

and its supporting federal regulations, apply to Defendants and protect Plaintiffs and

the FLSA Collective.

       81.     Defendants failed to pay Plaintiffs and the FLSA Collective the premium

overtime wages to which they are entitled under the FLSA for all hours worked beyond

forty per workweek.

       82.     Defendants’ unlawful conduct, as described in this Complaint, has been

willful and intentional. Defendants were aware or should have been aware that the

practices described in this Class Action Complaint were unlawful. Defendants did not

make a good faith effort to comply with the FLSA with respect to the compensation of

Plaintiffs and the FLSA Collective. As such, a three-year statute of limitations applies,

pursuant to 29 U.S.C. § 201 et seq.

       83.     As a result of Defendants’ willful violations of the FLSA, Plaintiffs and the

FLSA Collective have suffered damages by being denied overtime compensation in

amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated



                                             - 12 -
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 13 of 18



damages, prejudgment interest, attorneys’ fees, costs, and other compensation pursuant to

29 U.S.C. § 201 et seq.

                                SECOND CAUSE OF ACTION
                           New York Labor Law – Overtime Wages
                     (Brought on behalf of Plaintiffs and the Rule 23 Class)

       84.     Plaintiffs repeat and incorporate by reference all allegations in the

preceding paragraphs.

       85.     Throughout the relevant period, Plaintiffs and the Rule 23 Class have been

employees of Defendants, and Defendants have been an employer of Plaintiffs and the

Rule 23 Class, within the meaning of Article 19 of the NYLL, section 650 et seq., and its

supporting New York State Department of Labor Regulations.

       86.     Throughout the relevant period, Plaintiffs and the Rule 23 Class have been

covered employees under the NYLL.

       87.     The overtime wage provisions of Article 19 of the NYLL and its

supporting regulations apply to Defendants and protect Plaintiffs and the Rule 23 Class.

       88.     Defendants have failed to pay Plaintiffs and the Rule 23 Class the

appropriate overtime premiums—at time and one-half their regular hourly wage rates—

for all hours worked in excess of forty hours per workweek, as required by the NYLL

and its supporting New York State Department of Labor Regulations.

       89.     Through their knowing or intentional failure to pay Plaintiffs and the Rule

23 Class the appropriate overtime wages to which they were entitled for hours worked

in excess of forty hours per workweek, Defendants willfully violated the NYLL, Article

19, § 650 et seq., and its supporting New York State Department of Labor Regulations.

       90.     Due to Defendants’ willful violations of the NYLL, Plaintiffs and the Rule

23 Class are entitled to recover from Defendants their unpaid overtime wages,



                                            - 13 -
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 14 of 18



liquidated damages as provided for by the NYLL, reasonable attorneys’ fees and costs

of the action, and pre- and post-judgment interest.

                                  THIRD CAUSE OF ACTION
                     New York Labor Law – Unlawful Deductions from Wages
                      (Brought on behalf of Plaintiffs and the Rule 23 Class)

      91.    Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs.

      92.    At all times relevant, Plaintiffs and the members of the Rule 23 Class have

been employees of Defendants, and Defendants have been employers of Plaintiffs and

the members of the Rule 23 Class within the meaning of the NYLL, Article 6, §§ 190 et

seq., and the supporting New York State Department of Labor Regulations.

      93.    Defendants have deducted the cost of missing tools from the wages of

Plaintiffs and the members of the Rule 23 Class.

      94.    These payments were not permitted as deductions from wages under

NYLL, Article 6, § 193.

      95.    These payments were not authorized or required by law, and were not

expressly authorized in writing by and for the benefit of Plaintiffs and the members of

the Rule 23 Class.

      96.    Through their knowing or intentional efforts to deduct the costs of tools

from Plaintiffs and the members of the Rule 23 Class, when such deductions were not

permitted under NYLL, Article 6, § 193, Defendants have willfully violated NYLL, Article

6, §§ 190 et seq., and the supporting New York State Department of Labor Regulations.

      97.    Due to Defendants’ willful violations of the NYLL, Plaintiffs and the

members of the Rule 23 Class are entitled to recover from Defendants the amounts of

any unlawful deductions, liquidated damages as provided for by the NYLL, reasonable

attorneys’ fees, costs, and pre-judgment and post-judgment interest.
                                           - 14 -
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 15 of 18



                                FOURTH CAUSE OF ACTION
              New York Labor Law – Failure to Provide Proper Annual Wage Notices
                     (Brought on behalf of Plaintiffs and the Rule 23 Class)

       98.      Plaintiffs repeat and incorporate by reference all allegations in the

preceding paragraphs.

       99.      Defendants have failed to supply Plaintiffs and the Rule 23 Class with

proper annual wage notices, as required by NYLL, Article 6, § 195(1), in English or in

the language identified as their primary language, at the time of hiring, and on or before

February first of each subsequent year of the employee’s employment with the

employer, containing, among other items: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or

lodging allowances; the regular pay day designated by the employer in accordance with

section one hundred ninety-one of this article; overtime rate; the name of the employer;

any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different;

the telephone number of the employer; plus such other information as the

commissioner deems material and necessary.

       100.     Due to Defendants’ violations of NYLL, Article 6, § 195(1), Plaintiffs and

the Rule 23 Class are entitled to statutory penalties of fifty dollars for each workday that

Defendants failed to provide them with wage notices, up to five thousand dollars per

individual, and reasonable attorneys’ fees and costs, as provided for by NYLL, Article 6,

§ 198(1-b).




                                             - 15 -
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 16 of 18



                          FIFTH CAUSE OF ACTION
         New York Labor Law – Failure to Provide Accurate Wage Statements
              (Brought on behalf of Plaintiffs and the Rule 23 Class)

       101.   Plaintiffs repeat and incorporate by reference all allegations in the

preceding paragraphs.

       102.   Defendants failed to supply Plaintiffs and the Rule 23 Class with an

accurate statement of wages with every payment of wages as required by NYLL, Article

6, § 195(3), listing: dates of work covered by that payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable; the

number of hours worked, including overtime hours worked if applicable; deductions;

and net wages.

       103.   Due to Defendants’ violations of NYLL, Article 6, § 195(3), Plaintiffs and the

Rule 23 Class are entitled to statutory penalties of two hundred fifty dollars for each

workday that Defendants failed to provide them with accurate wage statements, up to

five thousand dollars per individual, and reasonable attorneys’ fees and costs, as

provided for by NYLL, Article 6, § 198(1-d).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

persons, respectfully request that this Court grant the following relief:

       A.     That, at the earliest possible time, Plaintiffs be allowed to give notice of this

collective action, or that the Court issue such notice, to all Construction Workers who are

presently, or have at any time during the three years immediately preceding the filing of

this suit, up through and including the date of this Court’s issuance of court-supervised
                                            - 16 -
        Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 17 of 18



notice, worked at Jedson. Such notice shall inform them that this civil action has been filed,

of the nature of the action, and of their right to join this lawsuit if they believe they were

denied proper wages;

       B.      Unpaid overtime compensation and an additional and equal amount as

liquidated damages pursuant to the FLSA and its supporting United States Department

of Labor Regulations;

       C.      Certification of this case as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure;

       D.      Designation of Plaintiffs as representatives of the Rule 23 Class, and counsel

of record as Class Counsel;

       E.      Unpaid overtime wages and liquidated damages permitted by law

pursuant to the NYLL and its supporting New York State Department of Labor

Regulations;

       F.      Reimbursement of unlawful deductions, and liquidated damages

permitted by law pursuant to the NYLL and the supporting New York State Department

of Labor Regulations;

       G.      Statutory penalties of fifty dollars for each workday that Defendants failed

to provide Plaintiffs and the Rule 23 Class with proper annual wage notices, up to a total

of five thousand dollars per individual in this action, as provided for by NYLL, Article 6 §

198;

       H.      Statutory penalties of two hundred fifty dollars for each workday that

Defendants failed to provide Plaintiffs and the Rule 23 Class with accurate wage

statements, up to a total of five thousand dollars per individual in this action, as provided

for by NYLL, Article 6 § 198;

       I.      Pre- and post-judgment interest;
                                            - 17 -
      Case 7:21-cv-00288-KMK Document 1 Filed 01/13/21 Page 18 of 18



     J.    Reasonable attorneys’ fees and costs of the action; and

     K.    Such other relief as this Court shall deem just and proper.

Dated: New York, New York
       January 13, 2021


                                      PECHMAN LAW GROUP PLLC


                                      By: s/Louis Pechman
                                          Louis Pechman
                                          Vivianna Morales
                                          488 Madison Avenue
                                          New York, New York 10022
                                          Telephone: (212) 583-9500
                                          pechman@pechmanlaw.com
                                          morales@pechmanlaw.com
                                          Attorneys for Plaintiffs, the Putative FLSA
                                          Collective, and the Putative Rule 23 Class




                                       - 18 -
